Citation Nr: 1734287	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-43 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a mixed obstructive and restrictive airway disease (claimed as asthma), to include as due to drinking contaminated drinking water at Camp Lejeune, North Carolina.  


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION


The Veteran served on active duty from August 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Louisville, Kentucky, exercises current jurisdiction over the claims file.  

In March 2012, the Veteran testified before the undersigned at a Central Office Board hearing in Washington, D.C.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in May 2013, at which time it was remanded for further development.  The case returned to Board in May 2016, at which time it denied the claim of service connection.  The Veteran appealed the Board's May 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an order granting a Joint Motion for Remand (JMR), and vacated the Board's May 2016 decision.  Specifically, the JMR determined that VA failed to satisfy the duty to assist, as it did not attempt to obtain certain VA and non-VA treatment records.  Accordingly, the Board must remand to allow the Agency of Original Jurisdiction (AOJ) to comply with the Court's directive and attempt to obtain the relevant treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Veteran testified that he received treatment at the VA community based outpatient clinic (CBOC) in Wilmington, North Carolina.  02/02/2012 VBMS, Hearing Testimony, pp. 3-4.  An October 2014 treatment note indicates that the Veteran had been seeing Dr. Mahoney, a non-VA physician.  02/02/2016 LCM, CAPRI, p. 5.  It does not appear that records from the Wilmington CBOC or Dr. Mahoney have been obtained or associated with the virtual file.  Accordingly, the AOJ should attempt to obtain treatment records from the Wilmington CBOC and Dr. Mahoney.  If relevant records are received, the AOJ should obtain an addendum nexus opinion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records.  Specifically, the AOJ should attempt to obtain treatment records from the Wilmington CBOC.  If no such records are obtained, the AOJ must document its attempts to obtain the records, including negative replies.

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for mixed obstructive and restrictive airway disease (claimed as asthma), including treatment records from Dr. Mahoney.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

3.  If, after completing directives #1 and 2, records relevant to the Veteran's claim of service connection for mixed obstructive and restrictive airway disease (claimed as asthma) are received, obtain an addendum opinion from the VA subject matter expert who provided the March 2015 opinion, or other appropriate VA examiner, as to the etiology of the Veteran's pulmonary disorder.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's mixed obstructive and restrictive airway disease (claimed as asthma) had its onset during, or is otherwise related to, his period of active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's mixed obstructive and restrictive airway disease (claimed as asthma) is due to exposure to Camp Lejeune contaminated water, specifically tetrachloroethylene?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




